94 F.3d 642
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Morton M. LAPIDES, Defendant-Appellant.
No. 94-7317.
United States Court of Appeals, Fourth Circuit.
Aug. 20, 1996.

Daniel I. Prywes, PEPPER, HAMILTON & SCHEETZ, Washington, D.C.;   Dale Andrew Cooter, Donna Simonek Mangold, COOTER, MANGOLD, TOMPERT, CHAPMAN & COOTER, P.C., Washington, D.C., for Appellant.  Andrea Limmer, John J. Powers, III, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Before ERVIN and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for relief pursuant to 28 U.S.C. § 2255 (1988), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1217, or in the alternative, for a writ of error coram nobis pursuant to 28 U.S.C. § 1651 (1988).  Appellant also appeals the denial of his motions for judicial recusal and for discovery.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   United States v. Lapides, Nos.  CR-87-123;  CA-92-45-N (E.D. Va.  May 22, 1992;  July 20, 1993;  Oct. 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED